DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of the following species for examination in the reply filed on August 20, 2021 is acknowledged: (A) stool sample; (B) bacteriotherapy; and (C) cirrhosis. The response does not state whether the election is traversed, and there is nothing in the response that would constitute a traversal. Accordingly, the election has been treated as an election without traverse per MPEP 818.01(a).
	Applicant’s response of August 20, 2021 states that claims 1, 2, and 4-20 read on the elected species. This is not correct because claims 5, 10, 15, and 16 read on a non-elected species. More specifically, claim 5 reads on detection of bacteria in a saliva sample, claim 10 reads on a non-elected treatment (i.e., treatment with a calcineurin inhibitor (CNI)), and claim 15 reads on analysis of a stool sample and a saliva sample. As well, since claims 16 and 20 depend directly (or indirectly) from claim 10, they have also been withdrawn, but these claims would be examined if amended to depend directly (or indirectly) from claim 9. Claims 1, 2, 4, 6-9, 11-14, and 17-19 read on the elected species and are examined herein. 
	The non-elected species will be rejoined when appropriate. 

Drawings
3.	Applicant’s submission of replacement drawing sheets for Figures 6A-6C, 7A-7D, and 8 on February 7, 2020 is acknowledged. These replacement drawings are acceptable. The original drawing sheets for Figures 1-5, which were submitted on October 22, 2019, are also acceptable. 

Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in reference 50a on page 55. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Applicant could address the issue by replacing “www” with “world wide web”.
	The specification is also objected to because of improper/inconsistent use of trade names/marks used in commerce. For example, the term “MULTITAG” is identified as a trade name or mark used in commerce on page 26, but no such identification follows the use of the term on page 42. As discussed in MPEP 608.01(v), trade names and marks used in commerce  should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Any other such terms must be properly set forth in the specification in accordance with the guidance in MPEP 608.01(v).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
	
Claim Objections
5.	Claims 1, 4, 14, and 17-19 are objected to because the bacterial names in each claim should be italicized.
Claim 7 is objected to because “high throughput” should be hyphenated.
Claim 9  is objected to because a comma is missing after the word “lactulose”.
	
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6-9, 11-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 2, 4, 6, and 7
Claim 1, from which claims 2, 4, 6, and 7 depend, is drawn to a method for diagnosing cognitive impairment in a subject with cirrhosis. The elected method comprises the following steps: (i) contacting at least a portion of a stool sample collected from the subject with a substrate comprising nucleic acids that bind to 16S rRNA from at least one of Veillonellaceae, Enterococcus, Proteobacteria, Ruminococcaceae, and Lachnospiraceae; (ii) detecting the presence of microbes in the sample by sequencing 16S rRNA to which the nucleic acids on the substrate are bound; and (iii) diagnosing the subject as having cognitive impairment when at least one of the following is detected: Veillonellaceae, Enterococcus, and Proteobacteria.

Thus, the answer to Step 2A, Prong One in the current eligibility guidelines set forth in MPEP 2106.04 is “YES, the claims recite a judicial exception – specifically a law of nature.” 
Since the answer to Step 2A, Prong One is “YES,” the next question, which is asked in Step 2A, Prong Two, is whether the judicial exception is integrated into a practical application.
In this case, claims 1 and 2 recite elements in addition to the judicial exception. The additional elements are (1) collecting a stool sample from a subject, (2) contacting at least a portion of the stool sample with a substrate comprising nucleic acids that bind to 16S rRNA sequences from particular microbes, and (3) sequencing 16S rRNA sequences from the stool sample that have bound to said nucleic acids. Claims 4, 6, and 7 also contain additional elements that set forth additional requirements concerning the substrate comprising nucleic acids and the sequencing step.
The additional elements, considered alone or together, do not integrate the judicial exception into a practical application because they merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. As discussed in MPEP 2106.04(d) I, such limitations do not integrate a judicial exception into a practical application. MPEP 2106.05(g) and 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to a particular field or technological environment, respectively, and each section lists several examples of activities that have been found by the courts to constitute insignificant extra-solution activity or merely 
Thus, the answer to Step 2A, Prong Two is “NO, the judicial exception is not integrated into a practical application,” and one must consider whether the claims contain elements that amount to significantly more than the judicial exception. In other words, Eligibility Step 2B must be addressed.
In this case, the additional elements are not sufficient to amount to significantly more than the judicial exception because the elements, considered alone or in combination, amount to no more than routine or conventional activity. More specifically, using primers having the features recited in claim 7 to sequence 16S rRNA sequences isolated from a stool sample was routine and conventional as evidenced by, for example, Bajaj et al. (The American Journal of Physiology-Gastrointestinal and Liver Physiology 2012; 302: G168-G175) and Zhang et al. (The American Journal of Gastroenterology 2013; 108: 1601-1611), each of which describes using primers having the features set forth in claim 7 and designed to function with a commercially available high-throughput sequencing platform (454 sequencing) (Bajaj at p. G168; Zhang at pp. 1603-1604). As well, qPCR and microarrays, including for analysis of 16S rRNA sequences, was routine and conventional prior to the effective filing date of the invention as evidenced by, for Journal of Microbiological Methods 2010; 83: 231-235) (see, e.g., pp. 231-233) .
In view of the foregoing, claims 1, 2, 4, 6, and 7 recite only routine and conventional elements in combination with the judicial exception. Accordingly, these claims are rejected under 35 U.S.C. 101 for not being directed to patent-eligible subject matter.
Claims 8, 9, 11-14, and 17-19
Claim 8, from which claims 9, 11-14, and 17-19 depend, is drawn to a method for detecting and treating cognitive impairment in a subject suffering from a chronic disease. The elected method comprises the following steps: (i) establishing a microbial signature for a stool sample from the subject by detecting, metagenomically, the presence of at least one microbe in the stool sample by performing 16S rRNA sequencing; (ii) comparing the microbial signature with a corresponding reference microbial signature, wherein the reference microbial signature is a negative reference microbial signature obtained from subjects not suffering from covert cognitive impairment and/or a positive reference microbial signature obtained from subjects suffering from covert cognitive impairment; and (iii) treating the subject for cognitive impairment when the microbial signature obtained in (i) matches the positive reference microbial signature and/or differs from the negative reference microbial signature. 
The claims recite two judicial exceptions. First, the correlation between the presence of particular microbes in the stool sample and the presence of cognitive impairment in claim 8 is a natural law. See also MPEP 2106.04(b) I for a discussion of laws of nature. The instant situation is analogous to example (v) in this section of the MPEP. Second, the “comparing” step in claim 8 is necessarily an abstract idea since it necessarily requires either a mental comparison or a mathematical relationship or calculation. 

Since the answer to Step 2A, Prong One is “YES,” the next question, which is asked in Step 2A, Prong Two, is whether the judicial exception is integrated into a practical application.
In this case, claim 8 recite elements in addition to the judicial exception. The additional elements are (1) collecting a stool sample from a subject, (2) sequencing 16S rRNA sequences from the stool sample, (3) and treating subjects for cognitive impairment when the microbial signature obtained from 16S rRNA sequencing matches a positive reference microbial signature obtained from subjects suffering from covert cognitive impairment and/or differs from a negative reference microbial signature obtained from subjects not suffering from covert cognitive impairment. Claim 9 also sets forth additional elements by specifying options for the treatment step. Claims 11-14 and 17-19 do not set forth additional elements since they only further define the natural law by limiting the chronic disease, type of chronic impairment, or elements in the microbial signature.
The additional elements in claims 8 and 9, considered alone or together, do not integrate the judicial exceptions into a practical application for the following reasons. First, the additional elements of collecting a stool sample and performing 16S rRNA sequencing in claim 8 merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. As discussed in MPEP 2106.04(d) I, such limitations do not integrate a judicial exception into a practical application. MPEP 2106.05(g) and 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to a particular field or technological environment, respectively, and each section lists several 
Second, with regard to the treatment step in claim 8, it is first noted that the treatment step is only performed when a subject’s microbial signature is indicative of cognitive impairment, which differs from the fact patterns set forth in MPEP 2106.04(d)(2), where a treatment step is always performed. Since the treatment step is not always performed, the full scope of the claim does not integrate the judicial exceptions into a practical application. As well, the treatment step in claim 8 is not specific and amounts to an invitation to apply the judicial exceptions in a general way. As discussed in MPEP 2106.04(d)(2), a treatment step must be specific to integrate a judicial exception into a practical application.
Thus, the answer to Step 2A, Prong Two is “NO, the judicial exception is not integrated into a practical application,” and one must consider whether the claims contain elements that amount to significantly more than the judicial exception. In other words, Eligibility Step 2B must be addressed.
In this case, the additional elements are not sufficient to amount to significantly more than the judicial exception because the elements, considered alone or in combination, amount to The American Journal of Physiology-Gastrointestinal and Liver Physiology 2012; 302: G168-G175) and Zhang et al. (The American Journal of Gastroenterology 2013; 108: 1601-1611), each of which describes using a commercially available high-throughput sequencing platform (454 sequencing) for 16S rRNA sequencing of nucleic acids isolated from stool samples (Bajaj at p. G169; Zhang at pp. 1603-1604). As well, the elected treatment (bacteriotherapy) a conventional treatment option prior to the effective filing date of the invention as evidenced by, for example, Xu et al. (Hepatobiliary & Pancreatic Diseases International 2014; 13: 354-360) (abstract and pp. 354-356).
In view of the foregoing, claims 8, 9, 11-14, and 17-19 recite only routine and conventional elements in combination with the judicial exception. Accordingly, these claims are also rejected under 35 U.S.C. 101 for not being directed to patent-eligible subject matter.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-9, 11-14, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative
skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. Each of these factors is discussed below.
	Nature of the Invention
	The claims are drawn to a method for using 16S rRNA sequencing for diagnosis of cognitive impairment in a subject. In view of the species election, the method is currently limited to sequencing 16S rRNA isolated from a stool sample obtained from a subject with cirrhosis. The claimed invention is classified in the unpredictable arts of molecular biology and biochemistry. 
	Relative Skill of the Ordinary Artisan
	The ordinary artisan typically holds a master’s or doctoral degree and has at least several years of post-graduate laboratory and/or clinical experience. 
	Breadth of the Claims
	The elected invention is somewhat broad in scope. First, the claims encompass human and non-human subjects. As well, the subjects may be male or female and are also not limited to any particular age group. Second, the claims, with the exception of dependent claim 13, which is limited to covert hepatic encephalopathy (CHE), encompass any type of cognitive impairment. Enterococcus, Proteobacteria, Lachnospiraceae, Ruminococcaceae, and Veillonellaceae (claims 1 and 19) or similarity to a microbial signature, which may contain just one microbe (claims 8 and 17). 
	State of the Prior Art & Unpredictability
	The prior art teaches that alterations in gut microbiota are observed in cirrhosis patients with CHE. For example, Zhang et al. (The American Journal of Gastroenterology 2013; 108: 1601-1611) reports differences in gut microbiota in feces of cirrhosis patients with CHE compared to patients without CHE (see, e.g., pp. 1605-1606 and Figs. 2-3). Similarly, Bajaj et al. (The American Journal of Physiology-Gastrointestinal and Liver Physiology 2012; 302: G168-G175) reports differences in the fecal microbiome in cirrhosis patients with CHE compared to healthy controls (abstract, Table 3 on p. G171, and Fig. 2 on p. G173).
	The prior art does not teach or suggest using these results for “stand-alone” diagnosis as encompassed by the claims, nor does it teach or suggest application to any other type of cognitive impairment or non-human subjects. 
	Guidance Presented in the Application & Working Examples
	 The specification describes methods for isolating nucleic acids from stool samples, conducting 16S rRNA sequencing, and using the sequencing data to identify microbes present in the stool sample (see, e.g., pp. 11-13).
The specification also contains working examples that are relevant to the claimed methods. In Example 1, microbial nucleic acids isolated stool samples obtained from cirrhosis patients were sequenced and analyzed (pp. 25-27). The CHE status of the patients was determined using three different psychological tests – PHES, ICT, and Stroop (p. 26). The Lachnospiraceae compared to patients without CHE, and patients with CHE as determined by ICT have higher levels of Veillonellaceae compared to patients without CHE (p. 34). The example also used logistic regression to identify genera in stool correlated with the presence and absence of CHE and reports that Ruminococcus is protective (i.e., correlated with the absence of CHE) when CHE is assessed by PHES or ICT (p. 35). This portion of Example 1 also states that Lachnospira is protective when CHE is assessed by Stroop (p. 35), and Veillonella was pathogenic (i.e., correlated with CHE) in patients without prior overt hepatic encephalopathy (OHE) and with CHE assessed by ICT (p. 35).
In Example 2, microbial nucleic acids isolated stool samples obtained from cirrhosis patients with PTSD were sequenced and analyzed (pp. 41-42). As in Example 1, CHE status was determined using PHES, ICT, and Stroop (p. 41). The example reports lower relative abundance of Lachnospiraceae and Ruminococcaceae and also higher relative abundance of Enterococcus (pp. 46-47).
The guidance in the specification and working examples is limited relative to the claim scope in several ways. First, the examples are limited to human subjects, whereas the claims encompass human and non-human subjects. Second, the examples are limited to a particular type of cognitive impairment (CHE), whereas the claims encompass any type of cognitive impairment. Third, since the examples were conducted with subjects whose CHE status was determined using other methods, they do not demonstrate that the observed correlations are capable of being used for diagnosis of subjects of unknown CHE status. 
	Quantity of Experimentation & Unpredictability	
In view of the limitations in the specification and prior art, the ordinary artisan would Enterococcus, Proteobacteria, Lachnospiraceae, Ruminococcaceae, and Veillonellaceae in a stool sample from a subject with cirrhosis (see claim 1) or similarity of a microbial signature obtained from a subject’s stool sample with a reference microbial signature (see claim 8) is sufficient for “stand-alone” diagnosis of CHE. The required experimentation would be complex and unpredictable at least because the presence or absence of a particular type of microbe in a stool sample could be indicative of a condition other than cognitive impairment (e.g., inflammation). Other sources of unpredictability include the sex and/or age of the subject. See, e.g., Saboo et al. (Journal of Hepatology 2021; 74: 80-88) and Bajaj et al. (Scientific Reports 2016; 6: 38481). The experimentation would also have to be repeated for each of the many different non-human subjects and types of cognitive impairment encompassed by the claims with no guarantee of success or expectation that results obtained using one combination of subject and cognitive impairment would extend to any other combination.
	To summarize, the disclosure and prior art demonstrate correlations between stool microbiota and CHE in human patients with cirrhosis, but it is not clear that these correlations can be used for “stand-alone” diagnosis of CHE, let alone any other cognitive impairment, or with non-human subjects. Accordingly, claims 1, 2, 4, 6-9, 11-14, and 17-19 are rejected for failing to comply with the enablement requirement of 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from claim 1 and recites “wherein the step of detecting is performed using one or more of the following: microarrays, qPCR, and RNA sequencing.” 
The claim is indefinite for two reasons. First, since claim 1 already requires sequencing RNA, it is not clear why “RNA sequencing” is listed as an option in claim 6. Second, it is not clear from the claim language whether the microarrays and qPCR must be part of the RNA sequencing step recited in claim 1 or if these methods may be substituted for that RNA sequencing step. Since the requirements of claim 6 are not entirely clear, the claim is indefinite. 
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 depends from claim 1 and recites “wherein the step of detecting is performed using one or more of the following: microarrays, qPCR, and RNA sequencing.” 
The claim is not further limiting for the following reasons. First, claim 1 already requires “RNA sequencing” in lines 15-16. Second, it is not clear whether claim 6 encompasses methods in which the microarrays and/or qPCR are substituted for the 16S rRNA sequencing recited in lines 15-16 of claim 1. If such methods are encompassed, claim 6 would not be further limiting because it would no longer include all of the elements of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
10.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637